Case: 22-30425    Document: 00516487399        Page: 1    Date Filed: 09/28/2022




                            REVISED 9/28/22

          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 21, 2022
                                No. 22-30425                          Lyle W. Cayce
                                                                           Clerk

   June Medical Services, L.L.C., on behalf of its patients,
   physicians, and staff, doing business as Hope Medical
   Group for Women; Bossier City Medical Suite, on
   behalf of its patients, physicians, and staff; Choice
   Incorporated of Texas, on behalf of its patients,
   physicians, and staff, doing business as Causeway
   Medical Clinic; John Doe 1; John Doe 2,

                                                         Plaintiffs—Appellees,

                                    versus

   Courtney N. Phillips, Doctor, in her official capacity
   as Secretary of the Louisiana Department of Health,

                                                     Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:14-CV-525


   Before Jolly, Dennis, and Higginson, Circuit Judges.
Case: 22-30425       Document: 00516487399         Page: 2   Date Filed: 09/28/2022

                                    No. 22-30425


   E. Grady Jolly, Circuit Judge:*


          This case concerns two orders. Following Dobbs v. Jackson Women’s
   Health Org., 142 S. Ct. 2228 (2022), the State of Louisiana filed an “emer-
   gency Rule 60(b) motion to vacate permanent injunction” concerning the
   enforcement of Act 620, which requires physicians performing abortions to
   have “active admitting privileges” within thirty miles of the facility at which
   the abortions are performed. La. R.S. 40:1299.35.2(A)(2). It requested relief
   forthwith or, alternatively, relief within two days of filing its motion. Two
   days later, the district court denied the State’s motion. The State immedi-
   ately filed an “emergency motion for reconsideration” and requested a ruling
   by the next day. The district court again denied the State’s motion. The State
   has appealed the two orders, but because this court lacks appellate jurisdic-
   tion, we DISMISS.
          The question before us is whether this court has jurisdiction over this
   appeal. To address this question, we must look to the scope of the district
   court’s orders.
          The State first contends that we have jurisdiction under 28 U.S.C.
   § 1292(a)(1), which gives this court jurisdiction over interlocutory orders
   “continuing . . . or refusing to dissolve or modify injunctions.” We disagree.
   “An order by a federal court that relates only to the conduct or progress of
   litigation before that court . . . is not appealable under § 1292(a)(1).”
   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 279 (1988)
   (citing Switzerland Cheese Ass’n. v. E. Horne’s Mkt., Inc., 385 U.S. 23, 25
   (1966)). We read the district court’s orders as such.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 22-30425       Document: 00516487399           Page: 3     Date Filed: 09/28/2022




                                      No. 22-30425


          In the first order, the district court stated that it would not grant the
   State the requested relief but would “take up [this] issue after full briefing . . .
   in compliance with and within the deadlines established.” In our view, this
   order constitutes “an administrative decision by the district court to manage
   its docket.” Int’l Ass’n of Machinists & Aerospace Workers Loc. Lodge 2121
   AFL–CIO v. Goodrich Corp., 410 F.3d 204, 210 (5th Cir. 2005) (holding that
   this court lacked jurisdiction over orders staying cases pending arbitration).
   Our reading is only bolstered by the district court’s clarification in its second
   order, in which it specifically stated that it “did not deny [the State] the
   underlying relief it sought” and would not grant the State relief until both
   sides had “an opportunity for full briefing.” We do not construe either of
   these orders, together or separately, to deny the State’s request for vacatur
   on the merits. Instead, we construe the orders as denying only expedited relief.
   See e.g., Shanks v. City of Dallas, 752 F.2d 1092, 1095 (5th Cir. 1981)
   (distinguishing “between those orders that dispose of the claim for relief on
   the merits or on jurisdictional grounds and those that relate only to pretrial
   procedures,” since the § 1292(a)(1) exception does not apply to the latter).
          It is true that the district court stated that it denied without prejudice
   the State’s motion to dissolve the permanent injunction. But to interpret this
   as a denial of the State’s motion on the merits requires a selective reading of
   both orders, which this court has previously cautioned against. E.E.O.C. v.
   Kerrville Bus Co., 925 F.2d 129, 132 (5th Cir. 1991) (“[T]here must be some
   additional, substantial indication—whether from the language of the order,
   or the grounds on which it rests, or the circumstances in which it was
   entered—that the district court was acting specifically to deny injunctive
   relief.”). In context, the district court’s words do not constitute an
   appealable order. The first order indicates that the district court would defer
   ruling on the State’s underlying motion until after full briefing by both




                                            3
Case: 22-30425           Document: 00516487399                Page: 4      Date Filed: 09/28/2022




                                             No. 22-30425


   parties. 1 The district court goes even further in its second order by explicitly
   clarifying that its first order did not deny “the underlying relief sought.” 2
   The district court’s orders cannot be read to have denied the underlying
   request for relief when the district court implicitly and explicitly stated its
   intent to defer a ruling on the matter. 3
           Alternatively, the State urges jurisdiction because the district court’s
   orders have the “practical effect” of refusing to dissolve an injunction, which
   continues to cause irreparable harm that can only be effectively challenged by
   immediate appeal. We cannot agree.
           To have the “practical effect” of refusing to dissolve an injunction,
   the State must show that the orders have a “direct impact on the merits of
   the controversy.” See Shanks, 752 F.2d at 1095. We again note that the
   district court’s orders did not touch the merits of the State’s underlying
   request for relief but, for the same reasons stated earlier, acted as the
   functional equivalent of a scheduling order. See Switzerland Cheese Ass’n, Inc.


           1
               The district court’s first order states in relevant part:
            That part of Defendant’s motion seeking expedited relief is denied. The subject
   of this motion is a matter of considerable importance to the State and its citizens and
   involves complicated issues of procedural and substantive law. The Court finds that
   granting this motion with only two days consideration is unreasonable and unwarranted.
   However, Defendant’s motion to dissolve the permanent injunction in this matter is denied
   without prejudice. The Court will take up this issue after full briefing is submitted by the
   parties in compliance with and within the deadlines established by this Courts local rules.
           2
            The relevant text in the second order reads: “The Court did not deny Defendant
   the underlying relief it sought; it merely found that, considering the importance of this
   matter and the procedural issues involved with Rule 60(b), the Court would not grant
   Defendant relief without an opportunity for full briefing, by both sides.”
           3
               To the extent the district court did address the merits of the State’s request for
   relief, it noted that “Plaintiffs appear to have an uphill battle,” as recent cases “severely
   undercut” the law on which the injunction stood. Nevertheless, the district court said this
   was “a question for another day.”




                                                    4
Case: 22-30425          Document: 00516487399             Page: 5      Date Filed: 09/28/2022




                                           No. 22-30425


   v. E. Horne’s Market, Inc., 385 U.S. 23, 25 (1966) (“Orders that in no way
   touch on the merits of the claim but only relate to pretrial procedures are not
   in our view ‘interlocutory’ within the meaning of § 1292(a)(1).”).
           Lastly, we hold that the State has not shown it is entitled to
   mandamus. 4 “Only a showing of exceptional circumstances amounting to a
   judicial usurpation of power or a clear abuse of discretion will justify granting
   a mandamus petition.” In re Depuy Orthopaedics, Inc., 870 F.3d 345, 350 (5th
   Cir. 2017) (cleaned up) (listing permissible scenarios warranting mandamus).
   Even if the district court’s initial order and its reconsideration denial are not
   the functional equivalent of a scheduling order, the district court did not
   abuse its discretion denying the only motion presented to it—one to vacate
   forthwith or within two days. A district court “has broad discretion and
   inherent authority to manage its docket.” In re Deepwater Horizon, 988 F.3d
   192, 197 (5th Cir. 2021) (per curiam). This district court acted prudently,
   with no evident dilatory purpose. The State has not persuaded this court that
   the district court abused its discretion when the district court refused to rule
   on the State’s motion in the expedited fashion requested.
           For the reasons stated above, we dismiss this appeal for lack of
   appellate jurisdiction and deny the State’s alternative petition for
   mandamus. 5 To be sure, however, we respectfully direct the district court to
   expeditiously address any merits claims that may be submitted by the
   respective parties and to enter an order accordingly.
                                   APPEAL DISMISSED; MANDAMUS DENIED.




           4
             This court has already considered and denied the State’s mandamus petition. The
   State has again presented this issue as an alternative request to its appeal.
           5
               The motion of June Medical to dismiss this appeal is denied as moot.




                                                 5